Case 20-40188-JMM         Doc 26    Filed 04/02/20 Entered 04/02/20 17:18:18           Desc Main
                                   Document      Page 1 of 4



BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
WILLIAM M. HUMPHRIES, WA STATE BAR NO. 44452
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 W. MYRTLE ST., SUITE 500
BOISE, ID 83702
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375
EMAIL: Bill.Humphries@usdoj.gov

Attorneys for the United States of America on behalf of the Internal Revenue Service

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

In Re:
                                                    Case No. 20-40188-JMM
Tri-State Roofing,
                                                    Chapter 11 (Subchapter V)
                       Debtor.
                                                    OBJECTION TO MOTION FOR CO-
                                                    DEBTOR STAY


         COMES NOW, the United States of America on behalf of the Internal Revenue Service

(“IRS”) of the U.S. Department of Treasury, by and through Bart M. Davis, United States

Attorney for the District of Idaho, and the undersigned Assistant United States Attorney, and

objects to the Motion for Co-Debtor Stay (ECF No. 11) (“Motion”) filed by Tri-State Roofing,

Inc. (“Debtor”). The IRS objects to the Motion because the relief requested is not appropriate

under 11 U.S.C. § 105. See In re Am. Bicycle Ass'n, 895 F.2d 1277, 1281 (9th Cir. 1990).

         Debtor, a corporation, filed for bankruptcy on March 6, 2020. The owners of the Debtor

did not file bankruptcy, therefore they are not “co-debtors.”

         The IRS filed its proof of claim on March 20, 2020. See Claim 1-1. Debtor owes the IRS

$273,793.43, as is set forth in the IRS’s proof of claim. Id. Most of that claim, $239,726.65 to

be exact, is a priority claim. Id. As can be seen from the IRS’s proof of claim, much of the

OBJECTION TO MOTION FOR CO-DEBTOR STAY - 1
Case 20-40188-JMM        Doc 26     Filed 04/02/20 Entered 04/02/20 17:18:18             Desc Main
                                   Document      Page 2 of 4



claim relates to Federal Insurance Contributions Act (FICA) and Federal Unemployment Tax

Act (FUTA) liabilities. Part of these taxes are those (such as employment taxes) that an

employer like Debtor must withhold and submit to the IRS. These are called trust fund taxes.

When trust fund taxes are not collected timely from a business like Debtor, a trust fund recovery

penalty (“TFRP”) may apply to responsible persons. See 26 U.S.C. § 6672. A TFRP

investigation is done by the IRS in order to determine if a TFRP assessment against individuals

is appropriate. Mr. and Mrs. Rice may owe a TFRP and an investigation needs to be completed; 1

therefore, a stay against these individuals would prejudice the IRS both in its TFRP investigation

and collection process against individuals that decided not to file bankruptcy.

       Moreover, 11 U.S.C. § 105 cannot be used to enjoin or bar the IRS from collection of a

TFRP from responsible persons. In re Am. Bicycle Ass'n, 895 F.2d at 1281 (“We hold that the

Anti–Injunction Act precludes a bankruptcy court from enjoining the IRS from collecting a

100% penalty assessed under 26 U.S.C. § 6672 against the responsible officer of a debtor

corporation.”); 2 see also 2 Collier on Bankruptcy P 105.04[d] (16th ed. 2020) (“[T]he anti-

injunction provision of the Internal Revenue Code has been almost universally applied to bar

such a use of section 105, at least for federal taxes. Unless and until a reasoned argument for a

judicial exception to that section can be made and accepted, section 105 will not be available to

enjoin the federal government’s collection actions against insiders of the debtor.”).

       Lastly, Debtor fails to adequately justify a stay by stating that Mr. and Mrs. Rice “have

personal debt associated with the business,” and that “[t]his case includes those debts and it



       1
         With the COVID-19 emergency, these investigations are on hold.
       2
         The Anti-Injunction Act is codified at 26 U.S.C. § 7421(a) and states in relevant part
that “no suit for the purpose of restraining the assessment or collection of any tax shall be
maintained in any court by any person, whether or not such person is the person against whom
such tax was assessed.”
OBJECTION TO MOTION FOR CO-DEBTOR STAY - 2
Case 20-40188-JMM        Doc 26     Filed 04/02/20 Entered 04/02/20 17:18:18           Desc Main
                                   Document      Page 3 of 4



serves the purpose of the sub chapter to allow the Co-Debtor Stay while Debtor[] reorganize[s].”

ECF No. 11. This is a cursory and insufficient justification. To boil down the argument, Debtor

simply argues that because Mr. and Mrs. Rice have debts associated with the business, a stay

should be put in place. The justification is woefully inadequate, especially considering that Mr.

and Mrs. Rice could file their own bankruptcy if they need relief.

       For all these reasons, the IRS objects to the Motion. The Court should deny the Motion,

or at the very least provide that any stay does not apply to the IRS.


       DATED this 2nd day of April, 2020.

                                                  BART M. DAVIS
                                                  UNITED STATES ATTORNEY
                                                  By

                                                  /s/ William M. Humphries
                                                  WILLIAM M. HUMPHRIES
                                                  ASSISTANT UNITED STATES ATTORNEY




OBJECTION TO MOTION FOR CO-DEBTOR STAY - 3
Case 20-40188-JMM       Doc 26       Filed 04/02/20 Entered 04/02/20 17:18:18        Desc Main
                                    Document      Page 4 of 4



                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on April 2, 2020, the foregoing OBJECTION TO MOTION

FOR CO-DEBTOR STAY was electronically filed with the Clerk of the Court using the

CM/ECF system which sent a Notice of Electronic Filing to the following person(s):

       Aaron J. Tolson
       ajt@aaronjtolsonlaw.com
       Attorney for Debtors

       Gary L. Rainsdon
       trustee@filertel.com
       Trustee

       John T. Morgan
       john.t.morgan@usdoj.gov
       Office of the U.S. Trustee

       David W. Newman
       ustp.region18.bs.ecf@usdoj.gov
       Office of the U.S. Trustee

                                                        /s/ William M. Humphries
                                                        William M. Humphries
                                                        Assistant United States Attorney




OBJECTION TO MOTION FOR CO-DEBTOR STAY - 4
